Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The disclosure is objected to because of the following informalities: 
In the specification, certain pages; the characters/matrices/equations cannot read.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, independent claims 1-2 are device, and independent claims 4-5 are method, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations: the computation processing unit: “makes a number of rows or a number of columns of a weighting matrix for computing a network connecting nodes in the neural network a number of rows or a number of columns reduced from a number of rows or a number of columns determined by input data or output data”; and “takes a sum of products of a weight component of the reduced number of rows or number of columns and some of elements of a vector of the input data, and configures equations all having different combinations”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding step 2A prong 2, the claim does recite additional elements beyond the abstract idea. However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites a computation processing unit. The “computation processing unit” is not a specific physical hardware.  The “computation processing unit” is a generic computer, i.e., see Fig. 20 and para. [0082]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “computation processing unit” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Due to the similarity of independent claim 2 to independent claim 1, it is rejected under a similar rationale.
Regarding dependent claim 3, it does not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 2.  
Referring to independent claim 4, regarding step 2A prong 1, claim 4 is directed to an abstract idea. Claim 4 recites the limitations: the computation processing unit: “makes a number of rows or a number of columns of a weighting matrix for computing a network connecting nodes in the neural network a number of rows or a number of columns reduced from a number of rows or a number of columns determined by input data or output data”; and “takes a sum of products of a weight component of the reduced number of rows or number of columns and some of elements of a vector of the input data, and configures equations all having different combinations”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 4, regarding step 2A prong 2, the claim does recite additional elements beyond the abstract idea. However, those additional elements do not integrate the judicial exception into a practical application. Claim 4 recites a computation processing unit. The “computation processing unit” is not a specific physical hardware.  The “computation processing unit” is a generic computer, i.e., see Fig. 20 and para. [0082]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “computation processing unit” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Referring to independent claim 5, regarding step 2A prong 1, claim 5 is directed to an abstract idea. Claim 5 recites the limitations: 
“a reducing step of making a number of rows or a number of columns of a weighting matrix for computing a network connecting nodes in the neural network a number of rows or a number of columns reduced from a number of rows or a number of columns determined by input data or output data”; “a multiplication step of multiplying a weight component of the number of rows or the number of columns reduced in the reducing step with a vector of the input data”; “a dividing step of dividing a matrix of a result obtained in the multiplication step into a partial matrix for every certain number of columns or number of rows”; and “a sum-computing step of taking a sum of matrices for every partial matrix obtained by the dividing in the dividing step.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 5, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the abstract idea is not integrated into a practical application. 
 Regarding step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding dependent claim 6, it does not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 5. 
Conclusion

4.	Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

6.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the information processing device comprising a computation processing unit for achieving an artificial intelligence function by performing computation of a neural network with respect to input data, wherein 
the computation processing unit: 
makes a number of rows or a number of columns of a weighting matrix for computing a network connecting nodes in the neural network a number of rows or a number of columns reduced from a number of rows or a number of columns determined by input data or output data; and 
takes a sum of products of a weight component of the reduced number of rows or number of columns and some of elements of a vector of the input data, and configures equations all having different combinations
features as recited in independent claim 1.  Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182